Citation Nr: 0638856	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  95-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for multiple 
disabilities, claimed as due to herbicide exposure.

2. Entitlement to VA benefits based on birth defects of a 
child or miscarriages of a spouse, claimed as due to 
herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from February 1966 to August 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a December 2005 decision, the Board denied the issue of an 
increased rating for spondylolysis, L-5, and remanded the 
issues of service connection for multiple disabilities 
claimed as due to herbicide exposure, and VA benefits based 
on birth defects of a child or miscarriages of a spouse, 
claimed as due to herbicide exposure.

The issue of VA benefits based on birth defects of a child or 
miscarriages of a spouse, claimed as due to herbicide 
exposure addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.  

2. Chronic disorders to include shoulder pain, cervical and 
lumbar pain with muscle spasms, numbness in the extremities, 
sensitivity of eyes to light, eye irritations, stomach 
disorders, lesions on left foot and right hand, skin 
conditions and discoloration, eye movement dysfunction, bone 
shrinkage, dryness of the mouth and throat, fatigue, 
respiratory problems, loss of circulation in the extremities 
(peripheral neuropathy), a nervous disorder with depression, 
mood changes, memory loss, insomnia, flashbacks, nightmares, 
hyperactivity, instability of marital and interpersonal 
relationships, a nervous system disorder, syncope, and muscle 
stiffness and soreness, claimed as the result of herbicide 
exposure have not been shown to have originated during active 
service or as a result of his presumed herbicide exposure 
while in the Republic of Vietnam.


CONCLUSION OF LAW

Chronic disorders to include shoulder pain, cervical and 
lumbar pain with muscle spasms, numbness in the extremities, 
sensitivity of eyes to light, eye irritations, stomach 
disorders, lesions on left foot and right hand, skin 
conditions and discoloration, eye movement dysfunction, bone 
shrinkage, dryness of the mouth and throat, fatigue, 
respiratory problems, loss of circulation in the extremities 
(peripheral neuropathy), a nervous disorder with depression, 
mood changes, memory loss, insomnia, flashbacks, nightmares, 
hyperactivity, instability of marital and interpersonal 
relationships, a nervous system disorder, syncope, and muscle 
stiffness and soreness, claimed as the result of herbicide 
exposure were not incurred in or aggravated by active 
service, and may not be presumed to have been incurred during 
such service. 38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Multiple Disabilities, Claimed as Due 
to Herbicide Exposure

The veteran adamantly asserts that he has multiple 
disabilities, which include the following: shoulder pain, 
cervical and lumbar pain with muscle spasms, numbness in the 
extremities, sensitivity of eyes to light, eye irritations, 
stomach disorders, lesions on left foot and right hand, skin 
conditions and discoloration, eye movement dysfunction, bone 
shrinkage, dryness of the mouth and throat, fatigue, 
respiratory problems, loss of circulation in the extremities 
(peripheral neuropathy), a nervous disorder with depression, 
mood changes, memory loss, insomnia, flashbacks, nightmares, 
hyperactivity, instability of marital and interpersonal 
relationships, a nervous system disorder, syncope, and muscle 
stiffness and soreness, due his exposure to Agent Orange in 
the Republic of Vietnam.
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Fore 
veterans who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram. 38 U.S.C.A. § 1116(a)(4); 38 
C.F.R. § 3.307(a)(6)(i).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no evidence of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: 

1.	Chloracne or other acneform disease consistent with 
chloracne; 
2.	Type II diabetes mellitus (adult onset diabetes); 
3.	Hodgkin's disease; 
4.	chronic lymphocytic leukemia, 
5.	multiple myeloma; 
6.	non-Hodgkin's lymphoma; 
7.	acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; 
8.	prostate cancer, 
9.	respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); 
10.	and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transit peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. 38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
has determined that an appellant is not precluded from 
establishing service connection with proof of direct 
causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran's DD 214, Service Report of Transfer or 
Discharge, confirms that he served in the Republic of 
Vietnam.  

Service medical records are limited to treatment for an 
episode of stomach upset and an infection of the right arm 
due to a furuncle.  The remainder of the service medical 
records are absent for any pertinent complaints, findings or 
treatment. 

Post service clinical records through the late 1980's reveal 
treatment for complaints of multiple joint pain, arthralgias 
reported since service, acne lesions of the posterior neck 
ulnar neuritis, a reported longstanding rash of the hands and 
feet, and left foot lichen simplex.  Probable Reiters 
syndrome and mild gastritis or reflux esophagitis were 
diagnosed.  

At a December 1991 VA medical examination, the veteran's 
complaints of numbness and tingling of the extremities were 
reported. The diagnoses were probable peripheral neuropathy, 
probable neurasthenia, etiology undetermined.  
Chronic conjunctivitis of 28 years was reported in November 
1995. 

At a January 2004 VA medical examination of the skin, the 
veteran complained of episodic skin discolorations of his 
entire body that had occurred since Vietnam.  The physical 
examination revealed ecchymosis of the left biceps, petechiae 
of the left great toe, and hypopigmented scars throughout the 
bilateral upper extremities.  The diagnosis was skin disease 
of unknown etiology. The examiner remarked that he could not 
say without conjecture that the skin disorder was due to 
Agent Orange, and that the skin disorders had been seen in 
patients that were not exposed to herbicides.   

A VA neurological examination was performed in May 2004. The 
veteran complained of peripheral neuropathy affecting his 
upper and lower extremities. The diagnoses were history of 
peripheral neuropathy and lumbar radiculopathy. The examiner 
opined that he was unable to specifically state that the 
veteran's lumbar radiculopathy and peripheral neuropathy were 
secondary to Agent Orange.  It was stated that the conditions 
were frequently seen in numerous conditions, including part 
of the aging process.  

In May 2004, a VA medical examination of the joints was 
performed by a physician assistant. The veteran complained of 
radiating low back pain. The diagnosis was lumbar 
radiculopathy. The examiner opined that he was unable to 
specifically state that Agent Orange caused the veteran's 
lumbar radiculopathy.  It was stated that the condition was 
frequently found in patients that had worked hard and were 
elderly.  In January 2005, a VA physician concurred with the 
May 2004 VA examiner's opinions.  

A VA medical examination of the eyes in January 2005 shows 
that the veteran received treatment for eye complaints 
diagnosed as mucous fishing syndrome, chronic dry eye, 
chronic meibomitis ocular rosacea with possible allergic 
component, and hyperopia.   

A VA medical examination in May 2005 revealed diagnoses of 
well controlled hypertension, stable lumbago, chronic 
rhinitis, chronic obstructive pulmonary disease (COPD), 
tobacco use disorder, and hyperlipidemia.  

A VA medical examination was performed in April 2006.  The 
examiner reported that the claims folder was reviewed. A 
physical examination was performed and the diagnoses were: 
Blepharitis; COPD, less likely than not caused by veteran's 
exposure to herbicide, long time smoker very common sequelae 
to smoking; essential hypertension, less likely than not 
caused by veteran's exposure to herbicides, very common 
condition among general population; spondylolisthesis, less 
likely than not caused by veteran's exposure to herbicides, 
attributable to explosion concussion; dental caries, less 
likely than not caused by veteran's exposure to herbicides; 
small left inguinal hernia, less likely than not caused by 
veteran's exposure to herbicides; alleged peripheral 
neuropathy, no evidence of neuropathy, if he does have 
peripheral neuropathy it is neither acute nor subacute to his 
Agent Orange exposure, thus not presumed to be due to 
exposure, if he does have such neuropathy, "I can only 
speculate as to its etiology."  

The veteran is currently in receipt of service connection for 
spondylolysis L5, post-traumatic stress disorder (PTSD), 
blepharitis, hearing loss, and tinnitus.

Analysis

Regarding the veteran's claim of service connection for 
multiple disabilities due to herbicide exposure, it is 
noteworthy that the Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed. Reg. 
341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 
(1996).  

Accordingly, other than the potential claim of service 
connection for peripheral neuropathy, the Board observes that 
any of the veteran's other current disabilities as reported 
in the most recent VA medical findings (including PTSD, skin 
lesions, mucous fishing syndrome, chronic dry eye, chronic 
meibomitis, ocular rosacea, compound hyperopia, chronic 
rhinitis, hyperlipidenia, blepharitis; COPD; essential 
hypertension; and spondylolisthesis), are either already 
service connected, or if they relate at all to any of his 
numerous claimed multiple disabilities (shoulder pain, 
cervical and lumbar pain with muscle spasms, numbness in the 
extremities, sensitivity of eyes to light, eye irritations, 
stomach disorders, lesions on left foot and right hand, skin 
conditions and discoloration, eye movement dysfunction, bone 
shrinkage, dryness of the mouth and throat, fatigue, 
respiratory problems, loss of circulation in the extremities 
(peripheral neuropathy), a nervous disorder with depression, 
mood changes, memory loss, insomnia, flashbacks, nightmares, 
hyperactivity, instability of marital and interpersonal 
relationships, a nervous system disorder, syncope, and muscle 
stiffness and soreness), are not diseases listed among the 
disorders for which a presumption based on herbicide exposure 
is warranted under 38 C.F.R. § 3.309(e).  There is no medical 
evidence in support of the veteran's assertions regarding a 
link between claimed multiple disabilities other than those 
already service connected, and exposure to herbicides.  

The Board is aware that the veteran has claimed numbness of 
the extremities, and that acute and subacute peripheral 
neuropathy are among the presumptive diseases of herbicide 
exposure listed under 38 C.F.R. § 3.309(e).  While VA 
clinical records in the recent past have recorded the 
veteran's extremity numbness complaints, it is important to 
note that the these same clinical findings are limited to a 
history of peripheral neuropathy or specify, such as in the 
April 2006 VA medical examination, that there is no current 
medical evidence of peripheral neuropathy, and even if it did 
exist as a disability, the neuropathy was neither acute nor 
subacute or presumed to be due to Agent Orange exposure. In 
the absence of any medical evidence to the contrary in 
support of the veteran's assertions, the Board finds the 
clinical evidence or the lack thereof, is most persuasive 
regarding the claim of numbness of the extremities and 
peripheral neuropathy. There is no evidence, medical or 
otherwise, that confirms that the reported numbness of the 
extremities is a presumptive disease pursuant to 38 C.F.R. 
§ 3.309(e). Moreover, "acute and subacute peripheral 
neuropathy" means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset. 38 C.F.R. § 
3.309 (e), Note 2. 

If the criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is 
not precluded from establishing service connection by proof 
of direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In order to prevail on a direct basis to 
establish service connection for a claimed disorder, the 
following must be present: Medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Pond v. West, 12 Vet. App. 341, 346 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records report an episode of 
upset stomach and treatment for a right arm infection. The 
remainder of the service medical records are absent for any 
pertinent complaints or findings referable to the claimed 
multiple disabilities.  Other disabilities shown in service 
have been service connected.  The post-service medical 
evidence of record reveals treatment for gastrointestinal 
problems, Reiters syndrome, and skin disorders, although no 
skin disorder was reported on the most recent VA medical 
examination in 2006. Moreover, there is absolutely no 
competent medical evidence indicating that any of the 
veteran's non-service connected multiple disabilities are 
related to his period of active service. 

The veteran has primarily asserted that his multiple 
disabilities are due to exposure to herbicides during 
service. Notwithstanding those assertions or their 
relationship, if any, to service connection on a direct 
basis, as a layperson the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a diagnosis 
or medical causation of the claimed diseases. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Further, there is no 
competent medical evidence in support of his assertions.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Based on the foregoing, the Board finds that there is no 
competent medical evidence of most of the claimed multiple 
disabilities during service or that any of the claimed 
multiple disabilities are etiologically related to service or 
presumed herbicide exposure during service. The weight of the 
evidence is against the veteran's claim, and service 
connection for multiple disabilities claimed as due to 
herbicide exposure is not warranted.

Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans. 
In August 2003, February 2005, and in January 2006, VA sent a 
letter notifying the veteran of the evidence necessary to 
establish service connection.  The veteran has been informed 
of what he was expected to provide and what VA would obtain 
on his behalf, and asked him to provide VA with any evidence 
he may have pertaining to his appeal. The aforementioned 
letters satisfied VA's duty to notify. Any defect with 
respect to the timing of the notice requirement was harmless 
error.  The veteran was furnished content-complying notice 
and proper subsequent VA process, thus curing any error in 
the timing.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony. VA has 
attempted to obtain all records identified by the veteran.  
The veteran has not notified VA of any additional available 
relevant records with regard to his claim. The veteran has 
also been afforded VA medical examinations to evaluate his 
claimed disabilities.  As such, VA met its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for claimed disorders to include shoulder 
pain, cervical and lumbar pain with muscle spasms, numbness 
in the extremities, sensitivity of eyes to light, eye 
irritations, stomach disorders, lesions on left foot and 
right hand, skin conditions and discoloration, eye movement 
dysfunction, bone shrinkage, dryness of the mouth and throat, 
fatigue, respiratory problems, loss of circulation in the 
extremities (peripheral neuropathy), a nervous disorder with 
depression, mood changes, memory loss, insomnia, flashbacks, 
nightmares, hyperactivity, instability of marital and 
interpersonal relationships, a nervous system disorder, 
syncope, and muscle stiffness and soreness, claimed as the 
result of herbicide exposure and on a direct basis is denied.   


REMAND

In December 2005 the veteran's claim of entitlement to VA 
benefits based on birth defects of a child or miscarriages of 
a spouse, claimed as due to herbicide exposure was remanded 
to the RO.  At that time, among the Board's requests was that 
the veteran be asked to provide evidence regarding birth 
defects of his child(ren) miscarriages suffered by his 
spouse. Review of the claims folder does not reveal a request 
for such information from the veteran by the RO in accordance 
with the December 2005 Board remand. 

The Board finds that compliance with the December 2005 remand 
has not been accomplished. A remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders. Stegall v. West, 11 Vet. App. 268 
(1998). Where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance. As such, the Board finds that this case is not 
ready for appellate review and must be remanded for further 
development.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to disabilities 
purportedly due to Agent Orange exposure, 
including evidence on birth defects to his 
child and miscarriages suffered by his 
spouse. He also should identify any new 
source(s) of records pertinent to the 
claim but not currently in the claims 
file. Associate any records obtained with 
the claims folder.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record. If 
the benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.	


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


